PER CURIAM.-
The plaintiff in this proceeding brought an action against the railroad company in the justice court of Davis county, wherein judgment was rendered in his favor. The defendant then appealed to the district co-urt, and thereafter, said plaintiff not being prepared to proceed with the trial, the case was dismissed for want of prosecution. Thereupon a writ of certiorari was issued from this court upon the application of said plaintiff, who claimed that said district court had exceeded its jurisdiction in dismissing said case. To the petition the defendant filed its demurrer, and a motion to quash the writ on the grounds that upon the face of the petition the district court had. regularly performed its authority, that this court had no jurisdiction in the matter, and that the petition does not state facts sufficient to justify the issuing of the writ. The defendants now claim that under section 9, article 8, of the Constitution of this State, the action of the district court was final, and not subject to review in any form whatever by the Supreme Court; that in cases commenced in a justice court the right of appeal exists to the district court, but that from the decision of that court no appeal lies to this court to review such determination. The article referred to reads as follows: “Appeals shall also lie from the final judgment of justices of the peace in civil and criminal cases to the district courts on both questions of law and' fact, with such limitations and restrictions as shall be provided by law; and the decision of the district courts on such appeals shall be final, except in cases involving the validity or constitutionality of a statute.”
The right of appeal exists only by virtue of the Constitution or statute allowing it, and, as there must be an end to litigation somewhere, it was doubtless the intention of the framers of the Constitution to limit the right, in cases originating in justices’ courts, to the district court, and thereby throw protection around that class of litigants, and save them from the vexation, delay, and expense usually attending ap*166peals from judgments in trivial eases to the higher courts. Such restrictions, when thrown around appeals, apply equally to any other procedure instituted to review any decision or determination of a court in a case commenced in a justice court and which could be reconsidered by appeal if appeals were permissible. The decision and determination of the district court in a case appealed from a justice court is by the Constitution, therefore, made final, except in cases where the validity or constitutionality of a statute is in question. In Crooks v. District Court, 21 Utah 98, 59 Pac. 529, this court held that under section 9, article 8, of the Constitution, the decision of a district court on appeal from a judgment of a justice of the peace is final, whether it be on motion to dismiss or on the merits of the case, and the Supreme Court has no power to review such decision either by appeal, certiorari, or writ of review. To this decision we adhere. In so far as the decision of this court in Hansen v. Anderson, 21 Utah 286, 61 Pac. 219, conflicts with this opinion, or that rendered in Crooks v. District Court, supra, it is hereby overruled.
The demurrer to the petition and motion to quash the writ are sustained, with costs. It is so ordered.